               Case 17-30113 Document 139 Filed in TXSB on 11/19/20 Page 1 of 1

                                      UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF TEXAS


In     Michael Nielsen
Re:                                                                               ENTERED
       Debtor(s)                                       Case No.: 17−30113         11/19/2020
                                                       Chapter: 13


                                              ORDER CLOSING CASE


The estate has been fully administered. Therefore, the Court orders:

1. William E. Heitkamp is discharged as trustee of the estate.

2. The Trustee's bond is cancelled.

3. The case is closed.




Signed and Entered on Docket: 11/19/20
